Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

This office action is responsive to the Amendment and Remarks filed 15 February 2022, wherein claims 16-19 were newly added. Subsequently, claims 1-19 are pending and presently under consideration in this application. 

Response to Amendment
The rejection of claim 15 under each of 35 U.S.C. 101 and 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as set forth in paragraphs 2 and 4 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The objection of claim 4, as set forth in paragraph 11 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of claims 1 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 7 through 10 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the base independent claim to recite that the claimed liquid crystal medium has a negative dielectric anisotropy. Subsequently, the rejections over Laut et al. (U.S. Patent Application Publication No. 2020/0181493), as set forth in paragraphs 14 and 16 of the previous office action on the merits, are hereby withdrawn. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, 11, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (WO 2018/193859 A1). 
Hirata et al. discloses (abstract) a liquid crystal medium, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display device for VA mode, characterized in that said liquid crystal medium comprises a combination of compounds inclusive of the compounds of the present formulae I, IIA/IIB/IIC, IV, and V. 
In fact, Example LC-2 therein (page 94) expressly illustrates a liquid crystal medium having a negative dielectric anisotropy of -3.0 combining at least one compound inclusive of the compound of the present formula I as represented therein by 3-Cy-Cy1-Ph-2, at least one compound inclusive of the compound of the present formula IIA as represented therein by 3-Cy-1O-Ph5-O2, 2-Cy-Cy-1O-Ph5-O2, and 3-Cy-Cy-1O-Ph5-O2, at least one compound inclusive of the compound of the present IIB as represented therein by 3-Cy-Ph-Ph5-O3, 3-Cy-Ph-Ph5-O4, and 4-Cy-Ph-Ph5-O3, at least one compound inclusive of the compound of the present formula IV as represented therein by 3-Cy-Cy-2 and 3-Cy-Cy-4, at least one compound inclusive of the compound of the present formula IV-b as represented therein by 3-Ph-Ph-1, at least one compound inclusive of the compound of the present formula V as represented therein by 3-Cy-Cy-Ph-1:
    PNG
    media_image1.png
    763
    738
    media_image1.png
    Greyscale
.
negative dielectric anisotropy of -3.1 combining at least one compound inclusive of the compound of the present formula I as represented therein by 2-Cy-Cy1-Ph-O1, at least one compound inclusive of the compound of the present formula IIA as represented therein by 3-Cy-1O-Ph5-O2, 2-Cy-Cy-1O-Ph5-O2, 3-Cy-Cy-1O-Ph5-O2, and 4-Cy-Cy-1O-Ph5-O2, at least one compound inclusive of the compound of the present formula IIC as represented therein by 3-Ph-Ph5-Ph-1, and 3-Ph-Ph5-Ph-2, at least one compound inclusive of the compound of the present formula IV as represented therein by 3-Cy-Cy-V and 3-Cy-Cy-V1, at least one compound inclusive of the compound of the present formula IV-b as represented therein by 3-Ph-Ph-1: 
    PNG
    media_image2.png
    579
    804
    media_image2.png
    Greyscale
negative dielectric anisotropy of -3.7 combining at least one compound inclusive of the compound of the present formula I as represented therein by 3-Cy-Cy1-Ph-2, at least one compound inclusive of the compound of the present formula IIA as represented therein by 3-Cy-1O-Ph5-O1, 3-Cy-1O-Ph5-O2, 2-Cy-Cy-1O-Ph5-O2, and 3-Cy-Cy-1O-Ph5-O2, at least one compound inclusive of the compound of the present formula IIB as represented therein by 2-Cy-Ph-Ph5-O2, 3-Cy-Ph-Ph5-O2, and 3-Cy-Ph-Ph5-O4, at least one compound inclusive of the compound of the present formula IV as represented therein by 3-Cy-Cy-2, 3-Cy-Cy-4, and 3-Cy-Cy-5, at least one compound inclusive of the compound of the present formula IV-b as represented therein by 3-Ph-Ph-1, at least one compound inclusive of the compound of the present formula V as represented therein by 3-Cy-Cy-Ph-2, and Example LC-8 therein (page 96) expressly illustrates a liquid crystal medium having a negative dielectric anisotropy of -3.6 combining at least one compound inclusive of the compound of the present formula I as represented therein by 3-Cy-Cy1-Ph-O2, at least one compound inclusive of the compound of the present formula IIA as represented therein by 3-Cy-1O-Ph5-O1, 3-Cy-1O-Ph5-O2, 2-Cy-Cy-1O-Ph5-O2, and 3-Cy-Cy-1O-Ph5-O2, at least one compound inclusive of the compound of the present formula IIB as represented therein by 2-Cy-Ph-Ph5-O2, 3-Cy-Ph-Ph5-O2, and 3-Cy-Ph-Ph5-O4, at least one compound inclusive of the compound of the present formula IV as represented therein by 3-Cy-Cy-2, 3-Cy-Cy-4, and 3-Cy-Cy-5, at least one compound inclusive of the compound of the present formula IV-b as represented therein by 3-Ph-Ph-1, at least one compound inclusive of the compound of the present formula V as represented therein by 3-Cy-Cy-Ph-2:
    PNG
    media_image3.png
    740
    826
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2, 7-9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (WO 2018/193859 A1) in view of Lee et al. (U.S. Patent No. 9,212311).
Please refer to preceding paragraph 9 for the disclosure of Hirata et al. which teaches a liquid crystal medium, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display device for VA mode, characterized in that said liquid crystal medium comprises a combination of compounds inclusive of the compounds of the present formulae I, IIA/IIB/IIC, IV, and V. In fact, Hirata et al. expressly illustrates the liquid crystal medium having a negative dielectric anisotropy comprising the combination of the aforementioned compounds. Although Hirata et al. does not expressly illustrate the further inclusion of any of a chiral dopant, a polymerizable compound, and/or a dibenzofuran compound, as required by the present claims, they are each well known in the liquid crystal art in and of themselves, as well as their combination thereof, as illustrated in Lee et al.
Lee et al. discloses a liquid crystal medium having a negative dielectric anisotropy, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display device, characterized in that said liquid crystal medium comprises a chiral dopant, as shown in Table B (beginning in column 69-70, line 57+), a polymerizable compound inclusive of those of the present formula P, as represented therein by 
    PNG
    media_image4.png
    34
    403
    media_image4.png
    Greyscale
 (column 40, line 57; examples beginning in column 42, line 1+), and a dibenzofuran compound inclusive of the compound of the 
    PNG
    media_image5.png
    214
    411
    media_image5.png
    Greyscale
(column 38, line 20), with a combination of compounds inclusive of the compounds of the present formulae IIA/IIB/IIC/IID, as represented therein by 
    PNG
    media_image6.png
    247
    441
    media_image6.png
    Greyscale
(column 16, line 15), compounds inclusive of the compounds of the present formula IV, as represented therein by 
    PNG
    media_image7.png
    87
    397
    media_image7.png
    Greyscale
 (column 22, line 10), compounds inclusive of the compounds of the present formula IV-b, as represented therein by 
    PNG
    media_image8.png
    242
    399
    media_image8.png
    Greyscale
(column 30, line 37), and 
    PNG
    media_image9.png
    97
    397
    media_image9.png
    Greyscale
 (column 23, line 57). 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include any of a chiral dopant, a polymerizable compound of the present formula P, and/or a dibenzofuran compound of the present formula III, as taught in Lee et al., in the liquid crystal medium having a negative dielectric anisotropy of Hirata et al., especially since their use thereof in a liquid crystal medium having a negative dielectric anisotropy further comprising compounds inclusive of those of the present formulae IIA-D, IV, IV-b and V are well known, as disclosed in Lee et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 

Response to Arguments
Applicant’s arguments filed 15 February 2022 with respect to the rejection of claims over Laut et al. (U.S. Patent Application Publication No. 2020/0181493), as set forth in paragraphs 14 and 16 of the previous office action on the merits, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722